                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

                                        :      CRIMINAL NO. 3:17-129
 v.
                                        :        (JUDGE MANNION)
ISAIAH MOORE-BROWN,
                                        :
           Defendant
                                        :



                                   ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Isaiah Moore-Brown’s Motion to Reduce Sentence and

      for Immediate Release to Home Confinement, (Doc. 65), is construed

      as an emergency petition for writ of habeas corpus pursuant to 28

      U.S.C. §2241.

  (2) The clerk of court is directed to docket defendant’s Doc. 65 motion as

      a §2241 habeas petition and to assign it a separate civil number. Due

      to the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring defendant to pay the

      filing fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.


         Case 5:20-hc-02076-FL Document 3 Filed 05/08/20 Page 1 of 2
    (3) The clerk of court is then directed to forthwith transfer defendant’s

         habeas petition to the U.S. District Court for the Eastern District of

         North Carolina.

    (4) To the extent defendant’s Doc. 65 motion can be construed a motion

         for compassionate release, it is DISMISSED WITHOUT PREJUDICE

         for lack of jurisdiction since he has failed to comply with

         §3582(c)(1)(A)’s exhaustion requirement.

    (5) To the extent defendant’s Doc. 65 motion can be alternatively

         construed as a motion for immediate release to home confinement

         under the CARES Act, it is DISMISSED since the court lacks authority

         to grant such relief under the Act.




                                           s/ Malachy   E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: May 8, 2020
17-129-01-Order




                                        -2-
             Case 5:20-hc-02076-FL Document 3 Filed 05/08/20 Page 2 of 2
